DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 03 December 2020, claims 1-12 are presently pending in the application, of which, claims 1, 8, 11, and 12 are presented in independent form. The Examiner acknowledges amended claims 1, 8, 11, and 12. No claims were cancelled or newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 December 2020 has been entered.
 
Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 03 September 2020, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable by Mackay, Andrew, et al (U.S. 2018/0285479 and known hereinafter as Mackay) in view of Ramamurthy, Ravi, et al (U.S. 2014/0230070 and known hereinafter as Ramamurthy)(newly presented).


receiving, query performance details generated by the database server performing a query (e.g. Mackay, see paragraph [0054], discloses a database that stores audit records in a distributed physical storage node, where the query includes smaller query and results are returned.); 
storing the query performance details in a storage unit (e.g. Mackay, see paragraph [0054], discloses a database that stores audit records in a distributed physical storage node, where the query includes smaller query and results are returned, in which query performance data may be stored in storage nodes.); 
generating an audit log based on the query performance details and audit setting information stored in the storage unit (e.g. Mackay, see paragraphs [0077-0088], which discloses generating and transmitting audit logs based on the data records.) ; and 
storing the audit log in an audit log storage unit (e.g. Mackay, see paragraph [0086], discloses storing audit data records that allow parallel nodes to query the data with queries running on multiple physical compute and storage nodes.). 
Although Mackay discloses query performance details and audit log, it does not explicitly disclose a database server different than the audit server and wherein the query performance details are details of the query processed by the database server.
Ramamurthy teaches a database server different than the audit server (e.g. Ramamurthy, see Figure 3, see items 300 and 310, which discloses a database server different than an audit server.); and
wherein the query performance details are details of the query processed by the database server (e.g. Ramamurthy, see paragraphs [0023], which discloses auditing data in a relational database accessed during execution of a SQL search query via a query execution plan to detect and report access to sensitive data (e.g. query performance details.).).

 
As per claim 2, Mackay teaches the non-transitory computer readable storage medium of claim 1, wherein the generating of the audit log includes: 
recognizing a first query processed by the database server based on the query performance details (e.g. Mackay, see Figures 2 and 3, which discloses audit record based on query.); and 
generating the audit log by using the query performance details when the first query is matched to the audit setting information (e.g. Mackay, see paragraphs [0077-0088], which discloses generating and transmitting audit logs based on the data records.). 

As per claim 3, Mackay  teaches the non-transitory computer readable storage medium of claim 1, wherein the generating of the audit log is generated by linking at least two of a statement audit, a system privilege audit, and an object audit based on the audit setting information (e.g. Mackay, see Figures 4 and 5 which discloses audit logs and queries.). 

(e.g. Mackay, see Figures 4 and 5 which discloses audit logs and queries.). 

As per claim 5, Mackay  teaches the non-transitory computer readable storage medium of claim 1, wherein the audit setting information includes information on an audit target set by a manager (e.g. Mackay, see paragraph [0039], which discloses add query metadata to audit records configured to store the audit records on distributed storage nodes.). 

As per claim 6, Mackay  teaches the non-transitory computer readable storage medium of claim 1, further comprising: transmitting a warning message to a preset external device when a preset audit log is recognized (e.g. Mackay, see paragraph [0039], which discloses add query metadata to audit records configured to store the audit records on distributed storage nodes.). 

As per claim 7, Mackay teaches the non-transitory computer readable storage medium of claim 1, wherein the storing of the audit log in the audit log storage unit includes storing the audit log in a file or a database (e.g. Mackay, see paragraph [0039], which discloses add query metadata to audit records configured to store the audit records on distributed storage nodes.). 


receiving a query from a user terminal; processing the query through a query processing module (e.g. Mackay, see paragraph [0054], discloses a database that stores audit records in a distributed physical storage node, where the query includes smaller query and results are returned.); 
storing query performance details in a storage module through a background system module in linkage with the processing of the query (e.g. Mackay, see paragraph [0054], discloses a database that stores audit records in a distributed physical storage node, where the query includes smaller query and results are returned, in which query performance data may be stored in storage nodes.); and 
controlling a communication module through the background system module so as to transmit the query performance details stored in the storage module to an audit performing server different from the database server in order to cause the audit performing server to generate an audit log by using the query performance details (e.g. Mackay, see paragraph [0086], discloses storing audit data records that allow parallel nodes to query the data with queries running on multiple physical compute and storage nodes.). 
Although Mackay discloses query performance details and audit log, it does not explicitly disclose a database server different than the audit server and wherein the query performance details are details of the query processed by the database server.
Ramamurthy teaches a database server different than the audit server (e.g. Ramamurthy, see Figure 3, see items 300 and 310, which discloses a database server different than an audit server.); and
wherein the query performance details are details of the query processed by the database server (e.g. Ramamurthy, see paragraphs [0023], which discloses auditing data in a relational database accessed during execution of a SQL search query via a query execution plan to detect and report access to sensitive data (e.g. query performance details.).).
Mackay is directed to scalable audit analytics. Ramamurthy is directed to auditing of SQL queries using select triggers. Both are analogous art because they are in the field of audit log and policy manipulation and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Mackay with the teachings of Ramamurthy to include the claimed features with the motivation to improve the performance of audit monitoring.

As per claim 9, Mackay  teaches the non-transitory computer readable storage medium of claim 8, wherein the query performance details include at least one of client information, information on a query performance time, session information, query type information, object information, and privilege information. 

As per claim 10, Mackay teaches the non-transitory computer readable storage medium of claim 8, wherein the transmission of the query performance details to the audit performing server occurs when a preset number of the query performance details is accumulated in the storage module (e.g. Mackay, see paragraph [0054], discloses a database that stores audit records in a distributed physical storage node, where the query includes smaller query and results are returned.). 

As per claim 11, Mackay teaches an audit performing server comprising: 
a processor different from a database server, the processor configured to receive from the database server query performance details generated by the database server while performing a query (e.g. Mackay, see paragraph [0054], discloses a ; and 
memory configured to store query performance details received from the database server (e.g. Mackay, see paragraph [0054], discloses a database that stores audit records in a distributed physical storage node, where the query includes smaller query and results are returned, in which query performance data may be stored in storage nodes.), wherein the processor is further configured to generate an audit log based on the query performance details (e.g. Mackay, see paragraphs [0077-0088], which discloses generating and transmitting audit logs based on the data records.) and audit setting information stored in the memory, and wherein the memory is further configured to store the audit log (e.g. Mackay, see paragraph [0086], discloses storing audit data records that allow parallel nodes to query the data with queries running on multiple physical compute and storage nodes.). 
Although Mackay discloses query performance details and audit log, it does not explicitly disclose a database server different than the audit server and wherein the query performance details are details of the query processed by the database server.
Ramamurthy teaches a database server different than the audit server (e.g. Ramamurthy, see Figure 3, see items 300 and 310, which discloses a database server different than an audit server.); and
wherein the query performance details are details of the query processed by the database server (e.g. Ramamurthy, see paragraphs [0023], which discloses auditing data in a relational database accessed during execution of a SQL search query via a query execution plan to detect and report access to sensitive data (e.g. query performance details.).).
Mackay is directed to scalable audit analytics. Ramamurthy is directed to auditing of SQL queries using select triggers. Both are analogous art because they are in the field of audit log and policy manipulation and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Mackay with the teachings of Ramamurthy to include the claimed features with the motivation to improve the performance of audit monitoring.

As per claim 12, Mackay teaches a database server comprising: 
a transceiver configured to receive a query from a user terminal (e.g. Mackay, see paragraph [0054], discloses a database that stores audit records in a distributed physical storage node, where the query includes smaller query and results are returned.); 
a processor configured to process the query received from the user terminal (e.g. Mackay, see paragraph [0054], discloses a database that stores audit records in a distributed physical storage node, where the query includes smaller query and results are returned.); and
memory configured to store query performance details in linkage with the query processed by the processor (e.g. Mackay, see paragraph [0054], discloses a database that stores audit records in a distributed physical storage node, where the query includes smaller query and results are returned, in which query performance data may be stored in storage nodes.), wherein the processor is further configured to control the transceiver to transmit the query performance details stored in the memory to an audit performing server different from the database server (e.g. Mackay, see paragraphs [0077-0088], which discloses generating and transmitting audit logs based on the data records.) in order to cause the audit performing server to generate an audit log by using the query performance details (e.g. Mackay, see paragraph [0086], discloses storing audit data records that allow parallel nodes to query the data with queries running on multiple physical compute and storage nodes.).
Although Mackay discloses query performance details and audit log, it does not explicitly disclose a database server different than the audit server and wherein the query performance details are details of the query processed by the database server.
Ramamurthy teaches a database server different than the audit server (e.g. Ramamurthy, see Figure 3, see items 300 and 310, which discloses a database server different than an audit server.); and
wherein the query performance details are details of the query processed by the database server (e.g. Ramamurthy, see paragraphs [0023], which discloses auditing data in a relational database accessed during execution of a SQL search query via a query execution plan to detect and report access to sensitive data (e.g. query performance details.).).
Mackay is directed to scalable audit analytics. Ramamurthy is directed to auditing of SQL queries using select triggers. Both are analogous art because they are in the field of audit log and policy manipulation and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Mackay with the teachings of Ramamurthy to include the claimed features with the motivation to improve the performance of audit monitoring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        January 29, 2021